The entry of surety in appeal was thus made on the justice's docket. "On the eighth day of April 1837, the said John S. Gray appeals, and _______ _________ becomes surety in the sum of forty dollars; that the said appeal shall be prosecuted with effect, and also that any judgment which shall be rendered against the said John S. Gray, or his executors or administrators upon said appeal, shall be satisfied
                                         (Signed)         ROGER ADAMS."
Frame, for defendant, now moved that the appeal be dismissed, on the ground that no security had been given to prosecute the appeal; the name of the surety being left blank.
Robinson, jr., contra, likened it to the case of a bond executed by a party whose name happens to be omitted in the body, which he said would be binding; but
The Court, said, the language of the bond was I, or we bind myself or ourselves, which expression connects itself with the signature, and makes the obligation; but this entry does not bind any one.
                                                      Appeal dismissed.